

117 HRES 548 IH: Denouncing the horrors of socialism.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 548IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Salazar (for herself, Mr. Scalise, Mr. Nunes, Mr. Chabot, Mrs. Bice of Oklahoma, Mr. Gimenez, Mr. Burchett, Mr. Gibbs, Mr. Weber of Texas, Mr. Norman, Mr. Issa, Mr. Crawford, Mr. Cawthorn, Mr. Arrington, Mr. Diaz-Balart, Ms. Malliotakis, Mrs. Hinson, Mr. Buck, Mr. Gosar, Mr. Mooney, Mr. Biggs, Mr. Budd, Mr. Hern, Mrs. McClain, Mr. Aderholt, Mr. Williams of Texas, Mr. LaMalfa, Mr. Hice of Georgia, Mrs. Walorski, Mr. Duncan, Mr. Tiffany, Mr. C. Scott Franklin of Florida, Mr. Massie, Mr. Posey, Ms. Herrell, Mr. McClintock, Mr. Steube, Mrs. Cammack, Mr. Johnson of South Dakota, Mr. McKinley, Mrs. Miller of West Virginia, Mr. Wittman, Mr. Nehls, Mr. Fleischmann, Mr. Brooks, Mr. Buchanan, Mrs. Miller-Meeks, Mr. Valadao, Mr. Jordan, Mr. Rutherford, Mr. Smith of New Jersey, Mr. Waltz, Ms. Cheney, Mr. Ferguson, Mr. Newhouse, Mr. Murphy of North Carolina, Mr. LaTurner, Mr. Grothman, Ms. Van Duyne, Mr. Carter of Georgia, Mr. Schweikert, Miss González-Colón, Mr. Mast, Mr. Jackson, Mrs. Wagner, Mr. Smith of Missouri, Mr. Bilirakis, Mr. Stewart, Mr. Harris, Mr. Fallon, Mr. DesJarlais, Mr. Bacon, Mr. Womack, Ms. Letlow, Mr. Gooden of Texas, Mr. Allen, Mr. Graves of Louisiana, Mr. Cline, Mr. Bishop of North Carolina, Ms. Stefanik, Mr. Van Drew, Mr. Estes, Mr. Owens, Mr. Mann, Mr. Luetkemeyer, Mr. Rodney Davis of Illinois, Mr. Huizenga, Mr. Calvert, Mr. Burgess, Mr. Guest, Mrs. Harshbarger, Mr. Gohmert, Mr. Stauber, Mr. Pfluger, Mr. Good of Virginia, Mr. Rogers of Alabama, Mr. LaHood, Mr. Reschenthaler, Mrs. Lesko, Mr. Wenstrup, Mr. Palazzo, Mr. Cloud, Mr. Moore of Alabama, Mr. Mullin, Mr. Keller, Mr. Balderson, Mr. Kustoff, Mr. Sessions, Mr. Bergman, Mr. Kelly of Pennsylvania, Mr. Feenstra, Mrs. Rodgers of Washington, Mr. Babin, Mr. Upton, Mr. Perry, Mr. Moore of Utah, Mr. Hudson, Mr. Dunn, Mrs. Hartzler, Mr. Lamborn, Mr. Fulcher, Mr. Gaetz, Ms. Tenney, Mr. Bost, Mr. Johnson of Louisiana, Mr. Simpson, Mr. Garcia of California, Mr. Kelly of Mississippi, Mr. Wilson of South Carolina, Mr. Cole, Mr. Rouzer, Mrs. Miller of Illinois, Mr. Zeldin, Mr. Turner, Mr. Rogers of Kentucky, Mr. Tony Gonzales of Texas, Mr. Latta, Mr. Webster of Florida, Mrs. Spartz, Mr. Taylor, Mr. Meuser, Mr. Crenshaw, Mr. Timmons, Mr. Obernolte, Mr. Hagedorn, Mr. Smucker, Mr. Austin Scott of Georgia, Ms. Herrera Beutler, Ms. Mace, Mr. Loudermilk, Mr. Johnson of Ohio, Mr. Gonzalez of Ohio, Mr. Green of Tennessee, Mr. Moolenaar, Mr. Walberg, Mr. Palmer, Mrs. Kim of California, Mrs. Greene of Georgia, Mr. Guthrie, Mr. Amodei, Mr. Graves of Missouri, Mr. Garbarino, Mrs. Steel, Mr. Donalds, Mr. Smith of Nebraska, Mr. Young, Mr. Lucas, Mr. Meijer, Mr. Carl, Mr. Rice of South Carolina, Mr. Hill, Mr. Thompson of Pennsylvania, Mr. Rose, Mr. Comer, Mr. Clyde, Mr. Davidson, Mr. Gallagher, Mr. Steil, Mr. Roy, Mr. Barr, Ms. Foxx, Mr. McHenry, Mr. Katko, Mrs. Boebert, Mr. Baird, Mr. Joyce of Ohio, Mr. Fitzgerald, Mr. Emmer, Mr. Jacobs of New York, Mr. McCarthy, Mr. Westerman, Mr. Griffith, Mr. Curtis, Ms. Granger, Mr. Banks, and Mrs. Fischbach) submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONDenouncing the horrors of socialism.Whereas socialist ideology necessitates a concentration of power that has time and time again collapsed into Communist regimes, totalitarian rule, and brutal dictatorships;Whereas socialism has repeatedly led to famine and mass murders, and the killing of over 100,000,000 people worldwide;Whereas many of the greatest crimes in history were committed by socialist ideologues, including Vladimir Lenin, Joseph Stalin, Mao Zedong, Fidel Castro, Pol Pot, Kim Jong Il, Kim Jong Un, Daniel Ortega, Hugo Chavez, and Nicolás Maduro;Whereas tens of millions died in the Bolshevik Revolution, at least 10,000,000 people were sent to the gulags in the Union of Soviet Socialist Republics (USSR), and millions more starved in the Terror-Famine (Holodomor) in Ukraine;Whereas between 15,000,000 and 55,000,000 people starved to death in the wake of famine and devastation caused by the Great Leap Forward in China;Whereas the socialist experiment in Cambodia led to the killing fields in which over a million people were gruesomely murdered;Whereas up to 3,500,000 people have starved in North Korea, dividing a land of freedom from a land of destitution;Whereas the Castro regime in Cuba expropriated the land of Cuban farmers and the businesses of Cuban entrepreneurs, stealing their possessions and their livelihoods, and exiling millions with nothing but the clothes on their backs;Whereas the implementation of socialism in Venezuela has turned a once-prosperous nation into a failed state with the world’s highest rate of inflation;Whereas the author of the Declaration of Independence, President Thomas Jefferson, wrote, To take from one, because it is thought that his own industry and that of his fathers has acquired too much, in order to spare to others, who, or whose fathers have not exercised equal industry and skill, is to violate arbitrarily the first principle of association, the guarantee to every one of a free exercise of his industry, and the fruits acquired by it.;Whereas the Father of the Constitution, President James Madison, wrote that it is not a just government, nor is property secure under it, where the property which a man has in his personal safety and personal liberty, is violated by arbitrary seizures of one class of citizens for the service of the rest; andWhereas the United States of America was founded on the belief in the sanctity of the individual, to which the collectivistic system of socialism in all of its forms is fundamentally and necessarily opposed: Now, therefore, be itThat the House of Representatives denounces socialism in all its forms, and opposes the implementation of socialist policies in the United States of America. 